Per Curiam,
In this application for an appeal from the decision of the register of wills, admitting to probate, as the last will of William Rowson, deceased, a certain paper writing, etc., the learned auditing judge awarded an issue devisavit vel non to determine the following questions of fact:
First. Whether the signature to said paper writing is the signature of the said William Rowson.
*155Second. Whether the said William Rowson was at the time of the execution of said instrument of sound disposing mind, memory and understanding, and of sufficient mental capacity to make a valid will and testament.
Third. Whether the said William Rowson was induced to make said paper writing by undue influence of Thomas Arthur Rowson and others. And why said probate should not be set aside and the letters testamentary granted to Thomas Arthur Rowson, as executor thereof, be revoked.
Exceptions to the adjudication having been filed, the court in bane, after carefully considering the testimony on which the issue was awarded, came to the conclusion that the evidence was not of such a character as would justify a trial judge in sustaining a verdict against the will. The exceptions were therefore sustained and the decree awarding an issue vacated. Hence this appeal.
Without • attempting to summarize the testimony adduced before the auditing judge, or undertaking to notice at length the nature and character thereof, as is done in the opinion of the orphans’ court, our consideration of the evidence, properly bearing on the questions involved, has satisfied us that the conclusion reached by the court is correct, and that its decree should be sustained.
Decree affirmed and appeal dismissed, with costs to be paid by the appellant.